NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



GARRETT F. BRUCE,                          )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D18-868
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 24, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley, Judge.

Garrett F. Bruce, pro se.


PER CURIAM.


              Affirmed.


BLACK, SLEET, and SMITH, JJ., Concur.